          Case 1:15-cr-00549-LAK Document 30 Filed 04/21/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    April 21, 2021

By ECF

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street, Room 2240
New York, New York 10007

   Re:     United States v. Joel Minaya, 15 Cr. 549 (LAK)

Dear Judge Kaplan:

       The Government writes in response to the defendant’s motion for early termination of
supervised release.

        As background, the defendant pleaded guilty to a Section 841(b)(1)(B) heroin trafficking
offense after he reported to law enforcement that he had been the victim of a carjacking after he
tried to sell 700 grams of heroin to a buyer. The defendant had a prior 2012 cocaine and heroin
trafficking conviction in this District, for which he received a time-served sentence of
approximately 47 months. In the instant case, on or about June 6, 2016, the Court sentenced the
defendant to the bottom of the Guidelines range of 63 to 78 months’ imprisonment and four
years’ supervised release. The defendant was released from custody on or about January 17,
2020, and has subsequently served approximately 15 months of supervised release without
incident.

       The Government has spoken to the Eastern District of New York Probation Officer
supervising the defendant, who consents to his motion for early termination. The Government
takes no position on the defendant’s request and defers to the judgment of the Probation
Department and the Court.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                         by: /s/ Drew Skinner
                                             Drew Skinner
                                             Assistant United States Attorney
                                             (212) 637-1587
